NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANDREA BLACK, DC #T05014,                 )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D18-2686
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly A. Campbell, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.